Mr. Justice Ro'r.n
dissenting:
I regret that I am unable to accept my associates’ view of this case. Notwithstanding the array of authorities cited in the majority opinion, it is largely a question of fact, and the trial justice, whose opportunity for observing the witnesses and *334weighing their testimony was far better than ours, found in favor of the appellees.
There was a first mortgage on the property in question and Mrs. Ingersoll held a second mortgage. The property was sold under the first mortgage and bid in by the mortgagee. It then stood the mortgagee $5,100, and was offered to Mrs. Jngorsoll for that amount. She found she could raise $4,000 on first mortgage. As to the balance, she might have raised this upon other property owned by her, but was unwilling to encumber it, and finally prevailed upon her friend Mr. Tyler to advance the required $1,100 on second mortgage. Since $5,100 then was the fair value of the property, it is apparent, I think, that Mr. Tyler’s act was prompted solely by a desire to aid this lady. In other words, there was no hope of gain, but, on the contrary, risk of loss.
Mrs. Ingersoll finally became in arrears on both interest payments and taxes, and the situation reached an acute stage. It was under these circumstances that she made the deed to Mr. Tyler. She testified that Mr. Tyler then said: “Any time before July that you want to take it back you can have it for exactly what it costs me to carry it; * * * lie said if I could not do anything with it before July he would try to sell it and make something out of it for both of us; and I said: 'No, if I cannot do anything with it by July, I will have nothing more to do with it, and you can have it absolutely.’ ” Mr. Tyler testified that when Mrs. Ingersoll came to him $100 was due on the first-mortgage note, $33 on his note, and a year’s taxes were in arrears. He finally suggested to her that slu; sell the property to him, he assuming all accrued charges, and “she said she would be very glad to do it;” that the deed was drawn and acknowledged without any other understanding; that he did say to Mrs. Ingersoll as she was leaving that if he made anything he would be perfectly willing to give her a part of it; but she replied: “I do not want it; I want to get clear of the thing; I want to get entirely clear of it; I do not want anything more to do with it.”
Mr. Tyler immediately thereafter placed the property in the hands of a real.estate agent for sale, and Mrs. Ingersoll *335must have known of this. That circumstance tends to corroborate Mr. Tyler. In March Mrs. Ingersoll asked Mr. Tyler whether he would deed back the property to her if she would pay him what it had cost him. He replied in the affirmative and gave her a memorandum of what it then stood him,— $1,350. .Later, after Mr. Tyler had paid $75 more in taxes, Mrs. .Ingersoll asked for another memorándum, and Mr. Tyler then offered to deed the property to her for $1,425, or the amount it then stood him. Finally, after he had entered into a binding contract with the appellee Dunigan on July 1st, agreeing to deed'the property for what it then stood him including the agent’s commission, Mrs. Ingersoll, on the evening of that day, requested Mr. Tyler to deed it to her and was informed that she was too late.
Having in mind that this is a deed absolute in terms (see Marden v. Hopkins, ante, 202; Newman v. Baker, 10 App. D. C. 187; Bieber v. Gans. 24 App. D. C. 517), and also having in mind the surrounding circumstances, I agree with the learned trial justice that Mrs. Ingersoll is mistaken when she says that Mr. Tyler agreed to hold the property for her. But, even assuming that he had intimated a willingness to deed to any purchaser secured by her before July, slie is in no better position, for ber purchaser was not secured before July.
The majority opinion makes much of Mr. Tyler’s failure to surrender the second-mortgage note wffien Mrs. Ingersoll deeded him the property. In the circumstances, I think Mr. Tyler was entirely justified in withholding the note until he could be certain that ño other encumbrance had been placed upon the property. An immediate sale of the property was contemplated, when a search of the title’ would he necessary. Knowing this, Mr. Tyler was' trying to save the expense of an additional search.
In my view the decree below'should he affirmed.
A motion for reargument was denied on February 16, 3918.